DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 07/25/2022. Claims 1 and 3-23 are currently pending with claim 2 cancelled by the applicant.

Response to Arguments
Applicant’s arguments, see Double patenting on page 9, filed 07/25/2022, with respect to the nonstatutory double patenting of claims 1, 3 and 7 have been fully considered and are persuasive.  The nonstatutory double patenting of claims 1, 3 and 7 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4 and 9 recite the limitation “wherein, when the release button is moved from the depressed condition to the extended condition, the spring clip acts on the pair of lock cam pins to urge the pair of lock cam pins into the openings of the trocar housing to lock the trocar assembly into the outer tube”, wherein the prior art, either singularly or combination of, fails to anticipate the every element of the claimed invention.
The prior art of Brenna (US Patent 9392910) discloses locking device which has a bracket which is deformed by a push button, wherein the deformed bracket releases a kitchen utensil attached to handheld kitchen utensil, However, the prior art fails to provide a linking element to allow the locking device of Brenna to be incorporated into an adapter assembly of a surgical stapler.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        08/12/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731